—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrero, J.), rendered October 7, 1998, convicting him of assault in the second degree, assault in the third degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that an expanded charge on the *508issue of identification was necessary is without merit (see, People v Knight, 87 NY2d 873, 874-875; People v Whalen, 59 NY2d 273, 279). The charge as given was a correct statement of the law which sufficiently apprised the jury that the reasonable doubt standard applied to the issue of identification, and there is little possibility that the failure to expand the charge on identification misled the jury (see, People v Knight, supra, at 875; People v Daniels, 225 AD2d 632).
The defendant’s remaining contention is without merit. Santucci, J. P., Joy, Thompson and Goldstein, JJ., concur.